 



Exhibit 10.8
EXECUTION COPY
FIRST AMENDMENT
TO CREDIT AGREEMENT
     THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
April 6, 2006, is by and among CALUMET LUBRICANTS CO., LIMITED PARTNERSHIP, an
Indiana limited partnership (the “Company”), CALUMET SHREVEPORT, LLC, an Indiana
limited liability company (“Calumet Shreveport”), CALUMET SHREVEPORT LUBRICANTS
& WAXES, LLC, an Indiana limited liability company (“CSLW”), CALUMET SHREVEPORT
FUELS, LLC, an Indiana limited liability company (“CSF”), CALUMET SPECIALTY
PRODUCTS PARTNERS, L.P., a Delaware limited partnership (“CSPP”), CALUMET LP GP,
LLC, a Delaware limited liability company (“CLPGP”), CALUMET OPERATING, LLC, a
Delaware limited liability company (“Operating”) and CALUMET SALES COMPANY
INCORPORATED, a Delaware corporation (“Calumet Sales” and together with the
Company, Calumet Shreveport, CSLW, CSF, CSPP, CLPGP and Operating, collectively,
the “Borrowers” and each individually a “Borrower”), the financial institutions
identified on the signature pages hereto as lenders (collectively, “Lenders”),
and BANK OF AMERICA, N.A., as agent for the Lenders (the “Agent”).
W I T N E S S E T H:
     WHEREAS, pursuant to that certain Credit Agreement dated as of December 9,
2005 among the Borrowers, the Lenders and the Agent (as amended, the “Existing
Credit Agreement”), the Lenders have extended commitments to make certain credit
facilities available to the Borrowers;
     WHEREAS, the Company has requested that the Lenders agree to amend certain
provisions of the Existing Credit Agreement; and
     WHEREAS, the Agent and the Lenders are willing to make such amendments upon
the terms and conditions contained in this Amendment;
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and in consideration of the
agreements herein contained, the parties hereby agree as follows:
PART I
DEFINITIONS
     SUBPART 1.1. Certain Definitions. Unless otherwise defined herein or the
context otherwise requires, the following terms used in this Amendment,
including its preamble and recitals, have the following meanings:
          “Amended Credit Agreement” means the Existing Credit Agreement as
amended hereby.

 



--------------------------------------------------------------------------------



 



          “Amendment No. 1 Effective Date” is defined in Subpart 3.1.
     SUBPART 1.2. Other Definitions. Unless otherwise defined herein or the
context otherwise requires, terms used in this Amendment, including its preamble
and recitals, have the meanings provided in the Amended Credit Agreement.
PART II
AMENDMENTS TO EXISTING CREDIT AGREEMENT
     Effective on (and subject to the occurrence of) the Amendment No. 1
Effective Date, the Existing Credit Agreement is hereby amended in accordance
with this Part II. Except as so amended, the Existing Credit Agreement shall
continue in full force and effect.
     SUBPART 2.1. Amendments to Section 1.1. The definition of “Reporting
Trigger Event” in Section 1.1 of the Existing Credit Agreement is hereby deleted
in its entirety and replaced with the following:
          Reporting Trigger Event — the occurrence of any of the following:
(a) Availability falls below $50,000,000 or (b) a Default or Event of Default.
PART III
CONDITIONS TO EFFECTIVENESS
     SUBPART 3.1. Amendment No. 1 Effective Date. This Amendment shall be and
become effective as of the date hereof (the “Amendment No. 1 Effective Date”)
when all of the conditions set forth in this Part III shall have been satisfied,
and thereafter this Amendment shall be known, and may be referred to, as the
“First Amendment.”
     SUBPART 3.2. Execution of Counterparts of Amendment. The Agent shall have
received counterparts (or other evidence of execution, including telephonic
message, satisfactory to the Agent) of this Amendment, which collectively shall
have been duly executed on behalf of each of the Borrowers and each of the
Lenders.
     SUBPART 3.3 Amendment Fee. The Borrower shall have paid or caused to be
paid an amendment fee to the Agent in connection with this Amendment for the
account of each Lender that shall have returned executed signature pages to this
Amendment no later than 5:00 p.m. on Thursday, April 6, 2006, as directed by the
Agent, in an amount equal to $1,428.57 per Lender.

- 2 -



--------------------------------------------------------------------------------



 



PART IV
MISCELLANEOUS
     SUBPART 4.1 Cross-References. References in this Amendment to any Part or
Subpart are, unless otherwise specified, to such Part or Subpart of this
Amendment.
     SUBPART 4.2. Instrument Pursuant to Existing Credit Agreement. This
Amendment is an Other Agreement executed pursuant to the Existing Credit
Agreement and shall (unless otherwise expressly indicated therein) be construed,
administered and applied in accordance with the terms and provisions of the
Existing Credit Agreement.
     SUBPART 4.3. References in Other Agreements. At such time as this Amendment
shall become effective pursuant to the terms of Subpart 3.1, all references in
the Other Agreements to the “Credit Agreement” shall be deemed to refer to the
Existing Credit Agreement as amended by this Amendment.
     SUBPART 4.4. Representations and Warranties of the Borrowers. Each Borrower
hereby represents and warrants that (a) it has the requisite power and authority
to execute, deliver and perform this Amendment, (b) it is duly authorized to,
and has been authorized by all necessary action, to execute, deliver and perform
this Amendment, (c) the representations and warranties contained in Section 9 of
the Existing Credit Agreement (as amended by this Amendment) are true and
correct in all material respects on and as of the date hereof as though made on
and as of such date and after giving effect to the amendments contained herein
(except for those which expressly relate to an earlier date) and (d) no Default
or Event of Default exists under the Existing Credit Agreement on and as of the
date hereof both before and after giving effect to the amendments contained
herein.
     SUBPART 5.5. Counterparts. This Amendment may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same agreement.
Delivery of executed counterparts of this Amendment by telecopy shall be
effective as an original and shall constitute a representation that an original
will be delivered.
     SUBPART 5.6. Governing Law. THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT
MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT
GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF.
     SUBPART 5.7. Successors and Assigns. This Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.
     SUBPART 5.8. Costs and Expenses. The Borrowers agree to pay all reasonable
costs and expenses of the Agent in connection with the preparation, execution
and delivery of this Amendment, including without limitation the reasonable fees
and expenses of Moore & Van Allen, PLLC.

- 3 -



--------------------------------------------------------------------------------



 



     SUBPART 5.9. No Other Modification. Except to the extent specifically
provided to the contrary in this Amendment, all terms and conditions of the
Existing Credit Agreement and the Other Agreements shall remain in full force
and effect, without modification or limitation.
[remainder of page intentionally left blank]

- 4 -



--------------------------------------------------------------------------------



 



     Each of the parties hereto has caused a counterpart of this Amendment to be
duly executed and delivered as of the date first above written.

                         
 
                        BORROWERS:   CALUMET LUBRICANTS CO., LIMITED
PARTNERSHIP    
 
                            By:   Calumet LP GP, LLC, its general partner    
 
                                By:   Calumet Operating, LLC, its sole
member    
 
                                    By:   Calumet Specialty Products Partners,
L.P., its sole member    
 
                       
 
              By:   Calumet GP, LLC, its
general partner    
 
                                        By:  /s/ R. PATRICK MURRAY II    
 
                                        Name:  R. Patrick Murray II    
 
                                        Title:  Vice President and
           Chief Financial Officer    
 
                       
 
                            CALUMET SHREVEPORT, LLC    
 
                            By:  /s/ R. PATRICK MURRAY II                      
Name:  R. Patrick Murray II                       Title:  Vice President and
Chief Financial Officer                  
 
                            CALUMET SHREVEPORT LUBRICANTS & WAXES, LLC    
 
                            By:  /s/ R. PATRICK MURRAY II                      
Name:  R. Patrick Murray II                       Title:  Vice President and
Chief Financial Officer                  
 
                            CALUMET SHREVEPORT FUELS, LLC    
 
                            By:  /s/ R. PATRICK MURRAY II                      
Name:  R. Patrick Murray II                       Title:  Vice President and
Chief Financial Officer                  

 



--------------------------------------------------------------------------------



 



                         
 
                            CALUMET SPECIALTY PRODUCTS
PARTNERS, L.P.    
 
                            By:   Calumet GP, LLC, its general partner    
 
                       
 
  By:   /s/ R. PATRICK MURRAY II                      
 
  Name:   R. Patrick Murray II                      
 
  Title:   Vice President and Chief Financial Officer                      
 
                            CALUMET LP GP, LLC    
 
                            By:   Calumet Operating, LLC, its sole member    
 
                                By:   Calumet Specialty Products Partners,
L.P., its sole member    
 
                                    By:   Calumet GP, LLC, its
general partner    
 
                       
 
          By:   /s/ R. PATRICK MURRAY II                          
 
          Name:   R. Patrick Murray II                          
 
          Title:   Vice President and Chief Financial Officer                  
       
 
                            CALUMET OPERATING, LLC    
 
                            By:   Calumet Specialty Products Partners,
L.P., its sole member    
 
                                By:   Calumet GP, LLC, its general
partner
 
                       
 
      By:   /s/ R. PATRICK MURRAY II                          
 
      Name:   R. Patrick Murray II                          
 
      Title:   Vice President and Chief Financial Officer                      
   
 
                            CALUMET SALES COMPANY INCORPORATED    
 
                            By:   /s/ R. PATRICK MURRAY II                      
Name:   R. Patrick Murray II                       Title:   Vice President and
Chief Financial Officer                  

 



--------------------------------------------------------------------------------



 



             
 
            AGENT AND LENDERS:   BANK OF AMERICA, N.A.,
as Agent and a Lender    
 
           
 
  By:   /s/ HANCE VAN BEBER    
 
           
 
  Name:   Hance Van Beber    
 
           
 
  Title:   Senior Vice President    
 
           
 
                JPMORGAN CHASE BANK, N.A.,
as Co-Syndication Agent and a Lender    
 
           
 
  By:   /s/ LAWRENCE CANNARIATO    
 
           
 
  Name:   Lawrence Cannariato    
 
           
 
  Title:   Vice President    
 
           
 
                LASALLE BUSINESS CREDIT, INC.,
as Co-Syndication Agent and a Lender    
 
           
 
  By:   /s/ VIK DEWANJEE    
 
           
 
  Name:   Vik Dewanjee    
 
           
 
  Title:   Vice President    
 
           
 
                WELLS FARGO FOOTHILL, LLC,
as a Lender    
 
           
 
  By:   /s/ DONNA ARENSON    
 
           
 
  Name:   Donna Arenson    
 
           
 
  Title:   Assistant Vice President    
 
           
 
                WACHOVIA BANK, NATIONAL ASSOCIATION,
as a Lender    
 
           
 
  By:   /s/ JOE CURDY    
 
           
 
  Name:   Joe Curdy    
 
           
 
  Title:   Vice President    
 
           
 
                NATIONAL CITY BUSINESS CREDIT, INC.,
as a Lender    
 
           
 
  By:   /s/ TOM BUDA    
 
           
 
  Name:   Tom Buda    
 
           
 
  Title:   Vice President    
 
           

 



--------------------------------------------------------------------------------



 



                  SIEMENS FINANCIAL SERVICES, INC.,
as a Lender    
 
           
 
  By:   /s/ JOSEPH A. ACCARDI    
 
           
 
  Name:   Joseph A. Accardi    
 
           
 
  Title:   Managing Director    
 
           

[END OF SIGNATURE PAGES]

 